138 Ga. App. 839 (1976)
227 S.E.2d 463
SUMMERLOT
v.
CRAIN-DALY VOLKSWAGEN, INC. et al.
51995.
Court of Appeals of Georgia.
Submitted April 5, 1976.
Decided May 17, 1976.
Rehearing Denied June 8, 1976.
Joseph H. King, Jr., for appellant.
Harland, Cashin, Chambers, Davis & Doster, Harry L. Cashin, T. Jackson Bedford, Jr., for appellees.
BELL, Chief Judge.
Plaintiff in this case is attempting to recover damages for breach of warranty on a used car. The claimed breach is that the vehicle had a cracked block. Paragraph 3 of plaintiff's complaint, after reciting the sale by defendant to plaintiff, states, "... and warranted that conditions of its engine which caused the water level to be lower than normal was a crack in its engine block." This constitutes an admission in judicio (Code Ann. § 38-114) and estops plaintiff from showing to the contrary. Although plaintiff recites in his brief that this pleading contains a typographical error, a party to a suit will not be allowed to disprove an admission made in his pleading without withdrawing it from the record. Grigsby v. Fleming, 96 Ga. App. 664 (101 SE2d 217). The grant of defendant's motion for summary judgment was correct.
Judgment affirmed. Clark and Stolz, JJ., concur.